Citation Nr: 0702724	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  05-09 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
degenerative disc disease, lumbar spine.   


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service from December 1989 to October 
1993.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2004 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claim.  

2.  The veteran's low back disability objectively manifests 
as pain and limitation of motion and causes mild functional 
impairment.  


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 10 
percent for degenerative disc disease, lumbar spine, have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 4.1-4.7, 4.40. 4.45, 4.59, 4.71a, 
Diagnostic Codes 5235-2243 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA strictly complied 
with the notification and assistance provisions of the VCAA 
such that the Board's decision to proceed in adjudicating 
this claim does not prejudice the veteran in the disposition 
thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

In this case, the RO sent the veteran VCAA notice on his 
claim in March 2004, prior to deciding that claim in a rating 
decision dated September 2004.  The timing of such notice 
therefore reflects compliance with the requirements of the 
law as found by the Court in Pelegrini II.

The content of such notice also reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.  In the March 2004 notice letter, the RO acknowledged the 
veteran's claim for an increased evaluation, informed him of 
the evidence necessary to support that claim, identified the 
type of evidence that would best do so, notified him of VA's 
duty to assist and indicated that it was developing his claim 
pursuant to that duty.  As well, the RO identified the 
evidence it had received in support of the veteran's claim 
and the evidence it was responsible for securing.  The RO 
noted that it would make reasonable efforts to assist the 
veteran in obtaining all outstanding evidence provided he 
identified the source(s) thereof, but that, ultimately, it 
was the veteran's responsibility to ensure VA's receipt of 
all requested evidence.  The RO advised the veteran to 
identify or send directly to VA any evidence or information 
he thought would support his claim. 

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  U.S.C.A. 
§ 5103A(a), (b), (c) (West 2002).  First, the RO endeavored 
to secure and associate with the claims file all evidence the 
veteran identified as being pertinent to his claim, including 
service medical records and VA treatment records.  In a 
statement received in June 2005, the veteran indicated that 
he had no additional evidence to furnish.

Second, the RO conducted medical inquiry in an effort to 
substantiate the veteran's claim by affording the veteran two 
VA medical examinations, during which VA examiners addressed 
the severity of the veteran's low back disability.  Following 
the first examination, the veteran asserted that the report 
of the examination did not accurately portray the severity of 
his low back disability.  The RO thus afforded the veteran a 
second examination.  The reports of the examinations are 
consistent with regard to clinical findings.  Since then, the 
veteran has not asserted that the second report is inadequate 
to decide his claim.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Mayfield v. Nicholson, 
19 Vet. App. 103, 115 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (holding that an error, 
whether procedural or substantive, is prejudicial when the 
error affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect to the extent that it affects the 
essential fairness of the adjudication).  

II.  Analysis of Claim

The veteran claims entitlement to an increased evaluation for 
a low back disability.  Disability evaluations are determined 
by evaluating the extent to which a service-connected 
disability adversely affects a veteran's ability to function 
under the ordinary conditions of daily life, including 
employment, by comparing his symptomatology with the criteria 
set forth in the Schedule for Rating Disabilities (rating 
schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2005).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower evaluation 
will be assigned.  38 C.F.R. § 4.7 (2005).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  
Otherwise, in claims for increases, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The examination on which an evaluation is based 
must adequately portray the anatomical damage, and the 
functional loss, with respect to all of these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40, 4.45 (2005).  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. 
§ 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(2005) (holding that VA's review of a service-connected 
musculoskeletal disability must include an assessment of the 
functional impairment caused by that disability and that, if 
the service-connected disability involves a joint rated based 
on limitation of motion, adequate consideration must be given 
to functional loss due to pain under 38 C.F.R. § 4.40, and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45).  
Painful, unstable, or maligned joints due to healed injury 
are entitled to at least the minimum compensable evaluation 
for the joint.  38 C.F.R. § 4.59 (2005).  

The veteran contends that he is entitled to an evaluation in 
excess of 10 percent for his low back disability.  He asserts 
that the 10 percent evaluation assigned this disability does 
not account for the worsening of his low back symptomatology.  
Such symptomatology allegedly restricts all movements 
requiring lifting and flexibility and has forced him to 
decline several work positions.   

The RO has evaluated the veteran's low back disability as 10 
percent disabling pursuant to DC 5237, which governs ratings 
of lumbosacral or cervical strains.  As of September 26, 
2003, all diseases and injuries of the spine other than 
intervertebral disc syndrome are to be evaluated under the 
general rating formula.  Intervertebral disc syndrome 
(preoperatively or postoperatively) is to be rated either 
under the general rating formula or under the formula for 
rating intervertebral disc syndrome based on incapacitating 
episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
68 Fed. Reg. 51,443 (Aug. 27, 2003) (codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243 (2005)).  

According to the general rating formula, a 10 percent 
evaluation is to be assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or 
the combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 235 degrees; 
or, the combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or 
vertebral body fracture with loss of 50 percent or more of 
the height.  A 20 percent evaluation is to be assigned for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation is to be assigned for unfavorable 
ankylosis of the entire cervical spine; or forward flexion of 
the thoracolumbar spine to 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is to be assigned for unfavorable ankylosis of the 
entire thoracolumbar spine.    

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, entire 
thoracolumbar spine, or entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  68 Fed. Reg. 51,443, Note (5) (Aug. 27, 
2003).  

Any associated objective neurological abnormalities, 
including but not limited to bowel or bladder impairment, are 
to be evaluated separately under an appropriate DC.  68 Fed. 
Reg. 51,443, Note (1) (Aug. 27, 2003).  

Intervertebral disc syndrome (preoperatively or 
postoperatively) is to be evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 10 percent evaluation is 
to be assigned for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  
A 20 percent evaluation is to be assigned for intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months.  A 40 percent evaluation is to be 
assigned for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months.  A 60 percent 
evaluation is to be assigned for intervertebral disc syndrome 
with incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.  38 C.F.R. § 
4.71a, DC 5293 (2005).

In this case, based on these criteria, the evidence 
establishes that the veteran's low back disability picture 
does not more nearly approximate the criteria for an 
evaluation in excess of 10 percent under any applicable DC.

On multiple occasions during service, the veteran sought 
treatment for complaints of back pain radiating to the 
buttocks.  Examiners noted low back tenderness and pain, but 
prescribed no medication.
 
Since discharge, the veteran has not sought treatment for 
back complaints.  He has, however, undergone VA examinations 
of his back.  In June 2004, during one such examination, he 
reported that he had experienced back pain occasionally since 
his discharge from service.  He described such pain as 
intermittent, radiating, and lasting up to 24 hours.  He 
indicated that it necessitated over-the-counter medication.  
He further indicated that it did not involve flare-ups and 
did not cause any bladder or bowel problems or erectile 
dysfunction.  He noted that his back did not necessitate the 
use of an ambulatory aid and that, if necessary, he could 
walk five to seven miles.  He reported that he was working as 
a warehouseman and that, due to his back disability, he had 
to be careful lifting, particularly, heavy objects, and 
twisting.  The examiner noted a straightening of the lumbar 
lordosis without scoliosis, a positive Waddell's sign, 
flexion to 50 degrees (before repetitive testing) and then to 
70 degrees (after repetitive testing), extension to 23 
degrees and then to 20 degrees, left lateral flexion to 12 
degrees and then to 15 degrees, right lateral flexion to 25 
degrees and then to 20 degrees, leftward rotation to 5 
degrees and then to 15 degrees and rightward rotation to 10 
degrees and then to 20 degrees.  The examiner also noted no 
pain on motion, fatigue on repetitive testing, or gait or 
neurological abnormalities.  X-rays showed small wedging in 
the thoracic spine area, hypoplastic thoracic ribs, and 
degenerative spondylosis with a narrowed disc and small spurs 
in the low back.  The examiner diagnosed chronic lumbar 
strain/sprain causing mild functional impairment, a related 
compression fracture in the thoracic spine causing mild 
functional impairment, and related degenerative disc disease 
in the low back causing mild functional impairment. 

During another VA examination conducted in April 2005, the 
veteran expressed the same complaints noted above and 
indicated that he experienced moderate flare-ups of back pain 
several times weekly, lasting hours.  He noted that, when 
these episodes occurred, he had to "take it slow" until the 
pain passed.  He indicated that the pain caused a mild 
decrease in range of motion, mild spasm, mild weakness, and 
moderate stiffness, which allowed him to walk more than a 
quarter of a mile, but not quite a mile.  The examiner noted 
no abnormalities other than a loss of five degrees of active 
and passive lateral rotation bilaterally.  He indicated that 
the veteran had flexion to 90 degrees, extension to 30 
degrees and lateral flexion bilaterally from 0 to 30 degrees.  
See 38 C.F.R. § 4.71a, Plate V (2005) (noting such ranges of 
motion as normal).  The examiner indicated that there was no 
pain on motion and no additional limitation of motion on 
repetitive use.  X-rays showed no changes.  The examiner 
diagnosed low back strain with degenerative spondylosis of 
the lumbar spine and found that these conditions caused mild 
problems with certain daily activities, including chores and 
exercise.   

The above evidence establishes that the veteran has had 
intermittent back pain since discharge from service.  Such 
pain causes limitation of motion, which, in turn, mildly 
impairs the veteran's ability to function.  This impairment 
is contemplated in the 10 percent evaluation assigned the 
veteran's low back disability.  There is no evidence of 
record indicating that, at any time since the disability 
initially manifested, including during the recently reported 
flare-ups, the veteran's low back disability resulted in 
limitation of forward flexion to between 31 and 60 degrees or 
a combined range of motion of the thoracolumbar spine of 120 
degrees or less, or caused muscle spasm or guarding.  
Moreover, the veteran does not assert, and the evidence does 
not reflect, that such disability has caused incapacitating 
episodes of back pain having a total duration of at least two 
weeks during the past twelve months.  Accordingly, an 
evaluation in excess of 10 percent may not be assigned for 
the veteran's low back disability pursuant to any applicable 
DC, noted above, or 38 C.F.R. §§ 4.40, 4.45, as interpreted 
in DeLuca v. Brown, 8 Vet. App. at 206-7.  
  
The rating schedule is designed to accommodate changes in 
condition; therefore, the veteran may be awarded an increased 
evaluation in the future should his low back disability 
picture change.  See 38 C.F.R. § 4.1.  At present, however, 
the 10 percent evaluation assigned this disability is the 
most appropriate given the medical evidence of record.

In light of the foregoing, the Board concludes that the 
criteria for entitlement to an evaluation in excess of 10 
percent for degenerative disc disease, lumbar spine, have not 
been met.  In reaching this decision, the Board considered 
the complete history of the disability at issue as well as 
the current clinical manifestations and the effect the 
disability has on the earning capacity of the veteran.  38 
C.F.R. §§ 4.1, 4.2, 4.41 (2005).  The Board also considered 
the applicability of the benefit-of-the-doubt doctrine, but 
in each case, there is not an approximate balance of positive 
and negative evidence of record.  Therefore, reasonable doubt 
could not be resolved in the veteran's favor.  Rather, as a 
preponderance of the evidence is against the veteran's claim 
for an increased evaluation, such claim must be denied.


ORDER

An evaluation in excess of 10 percent for degenerative disc 
disease, lumbar spine, is denied.   



______________________________________
V. L JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


